N0'“I‘E: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
COGNEX CORPORATION AND COGNEX
TECHNOLOGY & INVESTMENT CORPORATION,
Appellan,ts, -
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND d
MVTEC SOFTWARE GMBH AND MVTEC, LLC,
I11,terven.ors.
2011-1098
On appeal from the United States Internati0na1Trade
Cornmission in Investigation No. 337-TA-680.
ON MOTION
0 R D E R
Upon consideration of MV"I`ec Software GmbH and
MVTec, LLC’s unopposed motion for leave to intervene,
IT ls 0Ri)ERED THAT:

COGNEX CORP v. ITC
CC.
S
2
The motion for leave to intervene is granted The re-
vised ofE1cial caption is reflected above.
FoR THE CoURT
JAN 2 5 2011 /s/ Jan Horbaly
Date J an Horbaly
Steven M. Bauer, Esq.
C1int A. Gerdine, Esq.
Matthew B. L0wrie, Esq.
Clerk
C
ia
111-12
§§
LS FOR
lllT
5 2011
JF\N |'!DRBAf.Y
Ci.EF1K